DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 26, 28, and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Armstrong et al. (Pub. NO. US 2007/0270807 A1) in view of Ark et al. (Pub. No. US 2014/0243900 A1).
Regarding claims 7, 26, 28, and 36, Armstrong et al. discloses a method of assembling a pedicle screw assembly comprising the steps of: providing a polyaxial pedicle screw with a head 60 and a threaded shank 58 (figures 5 and 6); providing a tulip 52, the tulip 52 having a distal opening for receiving the head 60 of the polyaxial pedicle screw (figure 6); wherein the polyaxial pedicle screw maintains polyaxial 
Armstrong et al. discloses the claimed invention except wherein the method comprises providing a saddle with a proximal end for receiving a rod and a distal end for receiving an upper portion of the head of the polyaxial pedicle screw, wherein the saddle is provided within the tulip from the distal opening of the tulip prior to insertion of the polyaxial pedicle screw and the saddle abuts the tulip internally upon movement of the saddle in a proximal direction; wherein the saddle abuts against the upper portion of the head of the polyaxial pedicle screw.
Ark et al. teaches wherein a method of assembling a pedicle screw assembly comprises providing a saddle 30 with a proximal end for receiving a rod and a distal end for receiving an upper portion of the head of the polyaxial pedicle screw (figure 8), wherein the saddle 30 is provided within the tulip from the distal opening of the tulip 40 prior to insertion of the polyaxial pedicle screw 10 and the saddle 30 abuts the tulip 40 internally upon movement of the saddle 30 in a proximal direction (paragraph 0033); wherein the saddle 30 abuts against the upper portion of the head of the polyaxial pedicle screw (figure 8).  Ark et al. teaches that it is advantageous to provide the saddle because it can impart a certain amount of friction force on the assembly, so that the assembly will not flop around inconveniently during handling, but can still be adjusted when the friction force is overcome (paragraph 0035).
It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to modify the method to include providing a saddle with a proximal end for receiving a rod and a distal end for receiving an upper portion of the head of the polyaxial pedicle screw, wherein the saddle is provided within the tulip from the distal opening of the tulip prior to insertion of the polyaxial pedicle screw and the saddle abuts the tulip internally upon movement of the saddle in a proximal direction; wherein the saddle abuts against the upper portion of the head of the polyaxial pedicle screw, as taught by Ark et al., in order to provide an assembly that will not flop around inconveniently during handling, but that can still be adjusted when the friction force provided by the saddle is overcome.
Regarding claim 36, it is noted that, as modified, the tulip, the saddle, the polyaxial pedicle screw, and the multi-segmented locking member are pre-loaded as an assembly during manufacture (paragraph 0033 of Armstrong).
Response to Arguments
Applicant’s arguments with respect to claim(s) 7, 26, 28, and 36 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lynnsy Summitt whose telephone number is (571)270-78567856.  The examiner can normally be reached on Monday through Thursday from 8am until 5pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo Robert, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LYNNSY M SUMMITT/Primary Examiner, Art Unit 3773